Citation Nr: 1424472	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-41 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied a claim for a TDIU rating.  

In February 2013, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in February 2013, to schedule the Veteran for a VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  

The examiner was to describe the current impairment from each of the service-connected disabilities, and to specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities did not cumulatively render him unemployable, the examiner was to suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

There are April 2014 notations in the record that the Veteran reported that he was unable to attend a VA examination because he underwent total ankle replacement surgery in March 2014.  Consequently, pursuant to the February 2013 remand, the RO obtained a medical opinion from a VA physician.  

In a May 2013 statement, a VA physician noted that the Veteran's claim file was reviewed.  The physician commented that it was less likely than not that the Veteran's service-connected genitourinary and audiological conditions, solely or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  The physician reported that there was evidence that the Veteran willingly retired from his day job, and that he proved that he was capable of maintaining a long term position at the level of his education.  It was noted that a statement from the Veteran indicated that his involuntary voiding occurred every ten to fifteen minutes with activity.  The physician stated that such involuntary voiding was a known consequence of a radical prostatectomy and was, therefore, not unexpected, and referred to a medical treatise.  

The physician reported that in living with his condition, the Veteran stated that he had to wear absorbent pads.  The physician indicated that such application, which was similar to women's need to wear pads during menstruation, negated the need for frequent trips to the bathroom and embarrassing wetting of clothes.  The physician maintained that, therefore, the Veteran's urinary incontinence and the need to wear absorbent pads less likely than not caused total unemployability.  The physician reported that the Veteran's ability to work in a sedentary position would less likely than not cause him to have urinary incontinence, and that, therefore, the Veteran was able to manage a position that was sedentary.  The physician indicated that there was no medical-based scientific evidence to support a claim for total unemployability based on urinary incontinence and the need to wear a pad.  

The physician further stated that it was less likely as not that a nexus of auditory and residuals of prostate cancer surgery existed.  The physician stated that the Veteran wore hearing aids which compensated for his hearing loss.  It was noted that the Veteran also was service-connected for tinnitus.  The physician stated that the auditory conditions, in combination with the use of absorbable pads, were "as least as likely as not sufficient measures to interfere with a sedentary position."  The physician stated that the Veteran's past history of employment rendered him in little need of supervision.  

The Veteran was not specifically provided with an examination as indicated pursuant to the February 2013 Board remand.  Additionally, the VA physician, pursuant to the May 2013 statement, did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  Further, the physician appeared to indicate that the Veteran was service-connected for bilateral hearing loss.  However, the Veteran is solely service-connected for residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction (rated 60 percent), and for tinnitus (rated 10 percent).  

Additionally, in a subsequent July 2013 statement, A. S. Klein, M.D., indicated that the Veteran underwent a radical prostatectomy for adenocarcinoma of the prostate in 2006.  Dr. Klein stated that following the procedure, the Veteran had been incontinent of urine.  Dr. Klein indicated that the Veteran reported that he may need up to five urinary pads per day, which he found socially totally unacceptable.  

A Prostate Cancer Benefits Questionnaire, apparently dated in July 2013 and filled out by Dr. Klein (he is listed as the physician, but the document did not include his signature), indicated that the Veteran's residuals of prostate cancer affected his ability to work.  Dr. Klein indicated that the Veteran's incontinence prevented any active lifestyle including work.  Dr. Klein stated that the Veteran had to limit any activity or he would leak all over.  Dr. Klein maintained that the normal work duties that the Veteran was familiar with would cause voiding, possibly every ten to fifteen minutes, and that work applications of that stature would not permit employment.  It was noted that to stay even partially dry, very frequent voiding was necessary and that such was embarrassing and unacceptable.  

In light of the problems with the May 2013 statement provided by the VA physician, and the subsequent evidence from Dr. Klein regarding the Veteran's employability, the Board has no choice but to again remand this claim for a compliant opinion.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, the Veteran was last issued a supplemental statement of the case addressing the issue of entitlement to a TDIU rating in May 2013.  Subsequently, additional medical evidence was obtained, to specifically include the July 2013 statement and the Prostate Cancer Benefits Questionnaire from Dr. Klein.  The Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, this evidence must be considered by the RO on remand.  38 C.F.R. 20.1304 (2012); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities, to include his service-connected residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction, since January 2010.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must describe current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case (to specifically include the July 2013 statement and the Prostate Cancer Benefits Questionnaire from Dr. Klein), and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



